Citation Nr: 0726908	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  05-03 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent 
for service-connected status post ganglion excision and 
neuroma of the right foot.

2. Entitlement to a disability rating in excess of 10 percent 
for service-connected arthritis of the right foot, associated 
with status post ganglion excision and neuroma.

3. Entitlement to a disability rating in excess of 10 percent 
for service-connected peroneal nerve damage due to 
postoperative neuroma of the right foot.

4. Entitlement to a disability rating in excess of 10 percent 
for service-connected surgical scars of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from November 1978 to 
September 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This matter was previously before the Board in May 2006, at 
which time it was remanded for additional development, and is 
now returned to the Board for appellate review.


FINDINGS OF FACT

1. The combined disability rating for the veteran's service-
connected right foot status post ganglion excision and 
neuroma, arthritis, and peroneal nerve damage, is 40 percent, 
which is the maximum permitted without violating the 
Amputation Rule, 38 C.F.R. § 4.68.

2. The veteran's two surgical scars of the right foot are 
approximately five centimeters and two and one half 
centimeters in length, respectfully, and are manifested by 
general hypersensitivity, mild hypertrophy, and tenderness. 






CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 
percent for service-connected status post ganglion excision 
and neuroma of the right foot have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2006).

2. The criteria for a disability rating in excess of 10 
percent for service-connected arthritis of the right foot, 
associated with status post ganglion excision and neuroma, 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).

3. The criteria for a disability rating in excess of 10 
percent for service-connected peroneal nerve damage due to 
postoperative neuroma of the right foot have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8622 (2006).

4. The criteria for a disability rating in excess of 10 
percent for service-connected surgical scars of the right 
foot have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 7804 (2002), (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date. Veterans Claims 
Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).


In this case, VA's duties have been fulfilled. VA must notify 
the veteran of evidence and information necessary to 
substantiate her claim and inform her whether she or VA bears 
the burden of producing or obtaining that evidence or 
information. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran was notified of the information necessary to 
substantiate her increased disability rating claims. VA sent 
the veteran notice by letter dated in April 2001, December 
2002, August 2003, February 2005, and June 2006 in which she 
was informed of what was required to substantiate her claims 
and of her and VA's respective duties, i.e., that VA would 
attempt to get any additional records that she identified as 
being helpful to her claim.  She was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.

Since the veteran's claims for an increased disability rating 
were denied by the RO and are also being denied by the Board, 
as discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to those issues. See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in those issues that 
the Board is presently deciding. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby). There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of her claims. The content of 
the subsequent notice provided to the veteran fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below. There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. Charles 
v. Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4). 

The veteran was afforded VA examinations in February 2003, 
March 2004, and January 2007. These examinations were 
thorough in nature, based upon a review of the veteran's 
entire claims file, and provided relevant findings that are 
deemed to be more than adequate. Under such circumstances, 
there is no duty to provide another examination or to obtain 
an additional medical opinion. Id.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible. Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Right foot status post ganglion excision
and neuroma, arthritis, and peroneal nerve damage

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: the veteran's correspondence, VA 
medical records and examination reports; and private medical 
records.. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The veteran in this case seeks increased disability ratings 
for her service-connected right foot disabilities. In that 
regard, disability ratings are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability. They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings. Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The veteran underwent ganglion cyst excision of the right 
foot in December 1982 and removal of a neuroma of the right 
foot in December 1983 - two separate foot surgeries.

VA outpatient treatment records dated from July 2001 to 
September 2004 show a history of treatment for generalized 
right foot pain with a history of persistent pain. She was 
issued orthopedic shoes to allow for swelling.

A VA examination report dated in February 2003 shows that 
physical examination of the right foot revealed one plus 
swelling of the right lower leg and foot with pain on 
palpation of the lower leg. There was limited pressure on the 
right foot. The diagnosis was degenerative joint disease of 
the right foot with painful scars following surgery.

A VA examination report dated in March 2004 shows that 
physical examination of the right foot revealed pain on 
palpation, swelling, paresthesia of the peroneal nerve, and 
range of motion limited due to pain, fatigue, and weakness.  
The diagnosis was generalized right foot pain with pedal 
edema.

VA outpatient treatment records dated from July 2001 to 
September 2006 show continued intermittent treatment for 
symptoms associated with right foot pain.

A VA examination report dated in January 2007 shows that the 
veteran reported experiencing pain which would range from 
eight to 10 on a scale of 10. She described that she would 
sometimes lose her balance which would make her stop any 
activity as the pain would develop. She described sharp, 
cramping, occasional shooting and burning pains that would go 
up the leg as well as hypersensitivity. She would have to 
walk on the outside of the right foot and would have some 
stiffness to the anterior distal ankle region and rear foot. 
She also related swelling in the dorsal rear-foot, ankle and 
mid-foot, along with fatigability and lack of endurance. At 
rest, the pain would simply shoot up the leg. Standing and 
walking produced sharp throbbing and aching-type discomfort. 
Precipitating factors included shoe pressure, standing and 
walking, especially if flat-footed or in cold weather. 

The veteran reported alleviating factors included whirlpool 
and pain medications, but nothing would really alleviate her 
symptoms. She used corrective shoes, but success had been 
inconsistent. The veteran reported that she worked part-time 
at a public health facility and was on her feet eight hours 
daily, and that a physician had provided for her to be off 
her feet three hours a day. She reported that during work  
breaks she would elevate her right foot with a foot stand 
during the time she was at work, but that she was in constant 
pain. She reported that she could only stand 15 to 20 minutes 
at a time, and had to pace herself and break up all of her 
household chores. 

Physical examination revealed that there were palpable 
dorsalis pedis and posterior tibial pulses bilaterally. There 
was general hypersensitivity about the dorsal medial mid-foot 
and rear foot region along two surgical scars. There were 
also paresthesias on percussion which would run into the 
great toe and the medial three lesser toes. There was 
localized rear foot and mid-foot swelling that was somewhat 
mild to the dorsomedial aspect of the right foot. There was 
also somewhat of a flatfoot deformity. There was no pain on 
compression or distraction of the ankle joint on the right 
lower extremity. There was +4/5 extensor and flexor muscle 
strength to the right foot, although this might have been 
more so due to guarding. There were also paresthesias on 
passive plantar flexion of the toes and foot that would go 
proximally up the leg. Posture on standing was abnormal where 
she stood on the lateral foot border of the right foot. She 
could not fully squat and rise on her toes. She was able to 
supinate, pronate and rise onto the heels. Pronation, 
squatting, and rising onto the toes produced significant 
pain. Her gait was abnormal.  

The examiner could not evaluate all of the joint range of 
motion on the mid-foot and rear-foot because of guarding by 
the veteran. On prior examination, she had full mobility of 
the mid-foot and rear foot joints. There was no effusion or 
inflammation that was significant.  The diagnosis was 
moderate to severe intermediate and medial dorso-cutaneous 
nerve signs and symptoms of entrapment neuropathy secondary 
to multiple surgical interventions secondary to ganglion cyst 
and neuroma and soft tissue mass excision; hypersensitive, 
mildly hypertrophic scars, dorsum right foot, moderate 
severity; and, chronic mid-foot and rear foot osteoarthritis, 
mild severity.

The 20 percent disability rating currently in effect for the 
veteran's service-connected right foot disorder contemplates 
the presence of a moderately-severe foot injury. In order to 
obtain the next higher disability rating under this 
diagnostic code provision, her right foot symptoms would have 
to be severe. 38 C.F.R. § 4.71a,  Diagnostic Code 5284 
(2006).

In like manner, the separate 10 percent disability rating 
currently in effect for the veteran's service-connected 
arthritis contemplates the presence of X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups. In order to obtain the next higher disability 
rating under this diagnostic code provision, the arthritis of 
her right foot would have to two or more major joints or two 
or more minor joint groups with occasional incapacitating 
exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).

The separate 10 percent disability rating currently in effect 
for the veteran's service-connected peroneal nerve damage due 
to postoperative neuroma of the right foot contemplates the 
presence of moderate incomplete paralysis of the 
musculocutaneous (i.e., superficial peroneal) nerve, with the 
next higher 20 percent disability rating requiring 
demonstrated evidence of severe incomplete paralysis. 38 
C.F.R. § 4.124a, Diagnostic Codes 8522, 8622 (2006) (the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis, whether due to varied level of the nerve 
lesion or to partial regeneration. When involvement is wholly 
sensory, the rating is to be for mild, or at most, the 
moderate degree of incomplete paralysis).

Notwithstanding the above criteria required for an increased 
disability rating for separate disabilities associated with 
the right foot, the veteran is currently in receipt of a 
combined 40 percent disability rating for the various 
service-connected right foot disabilities. Pursuant to the 
"amputation rule," the combined rating for a veteran's 
disabilities of an extremity are not to exceed the rating for 
an amputation at the elective level, were an amputation to be 
performed. 38 C.F.R. § 4.68 (2006). 

Because an amputation of the veteran's right foot would 
warrant no more than a 40 percent disability rating under the 
pertinent regulatory criteria, his current schedular 
evaluations may not be increased. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5165, 5166 (2006). Accordingly, the 
veteran's claims must be denied. 


Surgical scars of the right foot

At the time the veteran filed her claim in August 2002, the 
pertinent rating criteria provided a superficial scar which 
is poorly nourished, with repeated ulceration, was rated 10 
percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002). A superficial scar that is tender and painful on 
objective demonstration also was rated 10 percent disabling. 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002). Scars were 
also permitted to be rated based on any limitation of 
function of the part affected. 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002).

Effective August 2002, the rating criteria were revised. The 
new criteria provide that scars, other than head, face, or 
neck, that are deep or that cause limited motion, warrant a 
10 percent disability rating for an area or areas exceeding 
six square inches (39 square centimeters). The next higher 20 
percent disability rating is warranted for an area or areas 
exceeding 12 square inches (77 square centimeters).  
Diagnostic Code 7801 (as revised on August 30, 2002). Under 
the current Diagnostic Code 7802, a 10 percent disability 
rating is warranted for scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion in an area or areas of 144 square inches (929 sq. cm.) 
or greater. A superficial scar which is unstable is rated 10 
percent. 38 C.F.R. § 4.118, Diagnostic Code 7803 (as revised 
on August 30, 2002). A superficial scar which is painful on 
examination is rated 10 percent. 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (as revised on August 30, 2002). Scars 
may continue to also be rated based on any limitation of 
function of the part affected. 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (as revised on August 30, 2002).

The veteran's claim has been evaluated under both criteria 
during the relevant time periods.

A VA scars examination report dated in April 2000 shows that 
the veteran reported pain and swelling over the dorsum aspect 
of the right foot that was aggravated with any type of shoe 
worn, along with walking and standing. Physical examination 
revealed two scars, the first being a well-healed four 
centimeter irregularly shaped scar on the mid-dorsal aspect 
of the right foot that went across the first and second 
metatarsal. The second was a one centimeter by two and one 
half centimeter well-healed surgical scar on the proximal 
dorsal area over the first metatarsal on the right foot. 
There was some mild tenderness to light touch, but no 
adherence, ulceration, breakdown of skin, elevation, 
depression, underlying tissue loss, inflammation, edema, or 
disfigurement.  The texture was smooth, but slightly 
hyperpigmented.  The diagnosis was ganglion cyst of the right 
foot with status post excision with evidence of well-healed 
surgical scars; and chronic incisional pain, with increased 
sensitivity.

A VA examination report in May 2001 shows that physical 
examination revealed that there were two well-healed scars on 
the dorsal aspect of the right foot.

A VA examination report dated in February 2003 shows that 
physical examination revealed a scar transverse across the 
dorsum of the right foot, and a scar proximal to the first 
scar in the area of the ankle. There was pain on compression 
of the scars.  The diagnosis was degenerative joint disease 
of the right foot with painful scars of the right foot 
following surgery.

The March 2004 VA examination report revealed no sign of 
infection of the two scars, which were well-healed. There was 
generalized pain over the joints mainly in the area of the 
scars.  There was no evidence of ulceration, skin breakdown, 
or keloid formation.  Pedal edema was present and the skin 
was pink with decreased pigmentation. The diagnosis, in part, 
was scars of the right foot.

The January 2007 VA examination report revealed general 
hypersensitivity about the dorsal medial mid-foot and rear 
foot region along the two surgical scars. One scar was about 
four to five centimeters in length running transversely and 
the other was running longitudinally about two and one half 
centimeters.  These scars were mildly hypertrophic but very 
tender to palpation and hypersensitive.  There was also on 
compression and percussion of the scar paresthesias that ran 
proximally up the leg.

The Board finds that the veteran's claim for a disability 
rating greater than 10 percent for the service-connected 
surgical scars of the right foot must be denied. While the 
evidence shows that the veteran's scars are painful on 
palpation and mildly hypertrophic and hypersensitive, there 
is no evidence of record that there is reduced range of 
motion as a result of the two scars.  Additionally, the 
evidence does not show that the veteran's two surgical scars 
encompass an area exceeding 12 square inches or 77 square 
centimeters.  Accordingly, a disability rating in excess of 
10 percent  is not warranted pursuant to Diagnostic Codes 
7801, 7802, 7803, 7804 or 7805 under either the prior or the 
revised rating criteria.

The veteran's statements as to the frequency and severity of 
her symptoms have been considered. While she is able to 
provide competent lay reports, VA is required to evaluate the 
disorder in question in light of the specific enumerated 
rating criteria as are set forth above, which call for 
competent medical evidence. "Competent lay evidence" means 
"any evidence not requiring that the proponent have 
specialized education, training, or experience." Lay evidence 
is competent "if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person." 38 C.F.R. § 
3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) 
(one not a medical expert is nevertheless competent to offer 
evidence of his symptoms in support of a claim for an 
increased disability evaluation); Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994); see Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The findings needed for a disability rating in excess of 10 
percent for surgical scars of the right foot are not 
demonstrated in the evidence of record. Because the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine is inapplicable. 38 U.S.C.A. § 
5107(b). See Ortiz v. Principi, 274 F.3d 1361 (2001).

Extra-schedular evaluation

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2006) whether or not they 
were raised by the veteran, as required by the holding in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1). However, 
the Board finds in this case that the disability picture 
presented by the veteran's service-connected right foot 
disabilities are not so exceptional or unusual as to render 
impractical the application of regular schedular standards, 
and thus a referral for an evaluation on an extraschedular 
basis is not warranted. 


The record does not demonstrate that service-connected 
disabilities have required frequent hospitalization or 
otherwise interfered in any significant way with employment 
of the veteran, who reported in January 2007 to be working at 
a health care facility and that she was on her feet eight 
hours daily. Although there is no doubt that the veteran has 
a significant foot disorder, its severity is contemplated in 
the currently-assigned ratings.  

The Board is, therefore, not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A disability rating in excess of 20 percent for service-
connected status post ganglion excision and neuroma of the 
right foot is denied.

A disability rating in excess of 10 percent for service-
connected arthritis of the right foot, associated with status 
post ganglion excision and neuroma, is denied.

A disability rating in excess of 10 percent for service-
connected peroneal nerve damage due to postoperative neuroma 
of the right foot, is denied.

A disability rating in excess of 10 percent for service-
connected surgical scars of the right foot, is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


